Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
Response to Amendment
The Amendment filed 7/26/22 as been entered. Claims 1-10 have been amended.  Claims 1-10 remain pending in the application.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/26/22, with respect to claims 1-3, 5, 7, and 9-10 have been fully considered and are persuasive.  The rejection of claims 1-3, 5, and 9-10 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lima (FR3026135A1).

    PNG
    media_image1.png
    599
    471
    media_image1.png
    Greyscale

Re claim 4:
Lima discloses a lubricating jet (1, lubricating device - Page 2, Line 11 (shown as a type of lubricating jet in Fig. 1 and as described in Page 2, Line 7)) for lubricating a piece of a turbomachine for an aircraft (Page 1, Lines 5-13), comprising a circulation duct (9, internal cavity - Page 10, Line 16 (shown as a type of circulation duct in Fig. 6 and as described in Page 10, Line 13)) for flowing a pressurized fluid (H, lubricating oil - Page 10, Line 7 (a type of pressurized fluid as shown in Fig. 1)) up to an outlet port of the jet (8b, ejection opening - Page 11, Line 27 (a type of outlet port as shown in Fig. 7))(Page 10, Lines 12-14), comprising: 
a first duct chamber (9a, cavity - Page 11, Line 8 (shown as a type of first duct chamber in Fig. 6)), 
a second duct chamber (9b, second cavity portion - Page 11, Line 10 (shown as a type of second duct chamber in Fig. 6)),
a first nozzle (Modified Fig. 6 above - A (person having ordinary skill in the art would recognize element A as a type of first nozzle as it is shown in Fig. 6 as a spout at the end of element 9b which is for controlling a jet of liquid oil as described in Page 12, Lines 3-10)) for the pressurized fluid passing between the first duct chamber (9a) and the second duct chamber (9b)(see Modified Fig. 6 above - element A is shown for fluid passing in element 1 between element 9a and element 9b), the first nozzle (Modified Fig. 6 above - A) having a first fixed minimum passage cross-section (Db, diameter of bore - Page 11, Lines 14-15) lower than a cross-section (Da, bore diameter - Page 11, Line 15) of the second duct chamber (9b)(see Fig. 6 and Page 11, Lines 15-16),
a second nozzle (4b, ejection nozzle - Page 11, Line 25 (element 4b is being interpreted as element 8b and the material circumferentially surrounding element 8b as shown in Fig. 7)) for the pressurized fluid passing from the second chamber (9b) to the outlet port (8b) formed by the second nozzle (4b)(see Figs. 6-7 element 4b is shown in Fig. 7 allowing communication between element 9b and element 8b through the views of Figs. 6 and 7, and Fig. 7 shows element 8b formed by element 4b), the second nozzle (4b) comprising a second fixed minimum passage cross-section (D, diameter - Claim 6 (shown as a type of fixed minimum passage cross-section of element 4B in Fig. 7)),
wherein the first fixed minimum passage cross-section (Db) and the second fixed minimum passage cross-section (D) each have a value such that a ratio of the second fixed minimum passage cross-section (D) of the second nozzle (4b) to the first fixed minimum passage cross-section (Db) of the first nozzle (Modified Fig. 6 above - A) is between 0.16 and 3.61 (Claims 5-6 (describes value of D being greater than 1.33 mm as claim 5 describes value of L being greater than 4mm and Claim 6 describes the ratio of L/D as greater than 3, and therefore the minimum value to meet these criteria is 4/3 = 1.33 mm, and as L can be greater than 4mm, any value above 1.33mm for D can be obtained to meet the limitation of L/D being greater than 3); Page 11, Lines 22-23 (describes value of Db as about  3.5 mm); and therefore a ratio of D/Db is 1.33/3.5 = 0.38 which is between 0.16 and 3.61).
Lima fails to disclose wherein at least the first fixed minimum passage cross-section (Db) and/or the second fixed minimum passage cross-section (D) have a diameter between 0.60mm and 0.85mm.  
Lima teaches that the first fixed minimum passage cross-section (Db) is a result effective variable in that changing the value of the first fixed minimum passage cross-section (Db) “impacts the dimensions of the ejection nozzle 4b.  More specifically, the length L of the ejection duct 7b is increased while the diameter D of the ejection opening 8b remains unchanged.  Thus, the L/D ratio between the length L of the ejection duct 7b and the diameter D of the ejection opening 8b is also increase.  However, this L/D ratio has an immediate effect on the performance of targeting and precision of the lubricating oil outlet Jets H from the ejection nozzles” (Page 11, Lines 25-30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lima by making the first fixed minimum passage cross-section (Db) have a diameter between 0.60mm and 0.85mm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re claim 6:
Lima discloses a lubricating jet (1, lubricating device - Page 2, Line 11 (shown as a type of lubricating jet in Fig. 1 and as described in Page 2, Line 7)) for lubricating a piece of a turbomachine for an aircraft (Page 1, Lines 5-13), comprising a circulation duct (9, internal cavity - Page 10, Line 16 (shown as a type of circulation duct in Fig. 6 and as described in Page 10, Line 13)) for flowing a pressurized fluid (H, lubricating oil - Page 10, Line 7 (a type of pressurized fluid as shown in Fig. 1)) up to an outlet port of the jet (8b, ejection opening - Page 11, Line 27 (a type of outlet port as shown in Fig. 7))(Page 10, Lines 12-14), comprising: 
a first duct chamber (9a, cavity - Page 11, Line 8 (shown as a type of first duct chamber in Fig. 6)), 
a second duct chamber (9b, second cavity portion - Page 11, Line 10 (shown as a type of second duct chamber in Fig. 6)),
a first nozzle (Modified Fig. 6 above - A (person having ordinary skill in the art would recognize element A as a type of first nozzle as it is shown in Fig. 6 as a spout at the end of element 9b which is for controlling a jet of liquid oil as described in Page 12, Lines 3-10)) for the pressurized fluid passing between the first duct chamber (9a) and the second duct chamber (9b)(see Modified Fig. 6 above - element A is shown for fluid passing in element 1 between element 9a and element 9b), the first nozzle (Modified Fig. 6 above - A) having a first fixed minimum passage cross-section (Db, diameter of bore - Page 11, Lines 14-15) lower than a cross-section (Da, bore diameter - Page 11, Line 15) of the second duct chamber (9b)(see Fig. 6 and Page 11, Lines 15-16),
a second nozzle (4b, ejection nozzle - Page 11, Line 25 (element 4b is being interpreted as element 8b and the material circumferentially surrounding element 8b as shown in Fig. 7)) for the pressurized fluid passing from the second chamber (9b) to the outlet port (8b) formed by the second nozzle (4b)(see Figs. 6-7 element 4b is shown in Fig. 7 allowing communication between element 9b and element 8b through the views of Figs. 6 and 7, and Fig. 7 shows element 8b formed by element 4b), the second nozzle (4b) comprising a second fixed minimum passage cross-section (D, diameter - Claim 6 (shown as a type of fixed minimum passage cross-section of element 4B in Fig. 7)),
wherein the first fixed minimum passage cross-section (Db) and the second fixed minimum passage cross-section (D) each have a value such that a ratio of the second fixed minimum passage cross-section (D) of the second nozzle (4b) to the first fixed minimum passage cross-section (Db) of the first nozzle (Modified Fig. 6 above - A) is between 0.16 and 3.61 (Claims 5-6 (describes value of D being greater than 1.33 mm as claim 5 describes value of L being greater than 4mm and Claim 6 describes the ratio of L/D as greater than 3, and therefore the minimum value to meet these criteria is 4/3 = 1.33 mm, and as L can be greater than 4mm, any value above 1.33mm for D can be obtained to meet the limitation of L/D being greater than 3); Page 11, Lines 22-23 (describes value of Db as about  3.5 mm); and therefore a ratio of D/Db is 1.33/3.5 = 0.38 which is between 0.16 and 3.61), and 
wherein the first fixed minimum passage cross-section (Db) of the first nozzle (Modified Fig. 6 above - A) is cylindrical comprising a first minimum diameter (Db, diameter of bore - Page 11, Lines 14-15)(element Db is described as a diameter at Page 11, Lines 14-15 and is shown as a type of first minimum diameter in Fig. 6 which is shown extending along L3 and thereby cylindrical in shape) and the second fixed minimum passage cross-section (D) of the second nozzle (4B) is cylindrical comprising a second minimum diameter (D, “diameter D of the ejection opening 8b” - Page 11, Lines 26-27)(see Fig. 7 - element D is shown as cylindrical and as a type of second minimum diameter of element 4B) and the first minimum diameter (Db) and the second minimum diameter (D) each have a value (Claim 5-6 (describes value of D being greater than 1.33 mm as claim 5 describes value of L being greater than 4mm and Claim 6 describes the ratio of L/D as greater than 3, and therefore the minimum value to meet these criteria is 4/3 = 1.33 mm, and as L can be greater than 4mm, any value above 1.33mm for D can be obtained to meet the limitation of L/D being greater than 3); Page 11, Lines 22-23 (describes value of Db as about  3.5 mm)).
Lima fails to disclose wherein the first minimum diameter (Db) and the second minimum diameter (D) each have a value such that a minimum diameters ratio that is equal to a ratio of the minimum diameter (D) of the second nozzle (4B) to the minimum diameter (Db) of the first nozzle (Modified Fig. 6 above - A) is between 0.8 and 1.2.
Lima teaches that the first fixed minimum passage cross-section (Db) is a result effective variable in that changing the value of the first fixed minimum passage cross-section (Db) “impacts the dimensions of the ejection nozzle 4b.  More specifically, the length L of the ejection duct 7b is increased while the diameter D of the ejection opening 8b remains unchanged.  Thus, the L/D ratio between the length L of the ejection duct 7b and the diameter D of the ejection opening 8b is also increase.  However, this L/D ratio has an immediate effect on the performance of targeting and precision of the lubricating oil outlet Jets H from the ejection nozzles” (Page 11, Lines 25-30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lima by making the fist minimum diameter such that a minimum diameters ratio that is equal to a ratio of the minimum diameter of the second nozzle to the minimum diameter of the first nozzle is between 0.8 and 1.2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claims 1-3, and 5, and 7-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-3, 5, and 7-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “wherein the first chamber and the second chamber each comprise only one liquid inlet and one liquid outlet and the first nozzle forms the outlet of the first chamber and the inlet of the second chamber, the second nozzle forms the outlet of the second chamber” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-3, 5, 7, and 9-10.
Additionally, the prior art of record does not teach “a second body comprising the second duct chamber and the second nozzle” nor “a seal located between the second body and the first body” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/8/22